•• Indictment for giving a pass to one of Mr. Custiss’s slaves, “ being a paper writing, purporting to be a certificate from the President of the Board of Aldermen, and acting Mayor of the city of New York, under seal of the Mayoralty of said city of New York, that the bearer thereof, Alexander Vinsent, was a free person.”
The Court, (nem. con.) was of opinion that the paper was not such a “ pass ” as is contemplated by the 19th section of the Maryland statute, upon which the indictment was founded.